DETAILED CORRESPONDENCE
This Office action is in response to the application filed December 15, 2021.
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps is withdrawn in view of the amendment cancelling claim 16.
Claims 1-7, 9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over SUWA et al (7,374,856) and WO-2009/028369 (SENOO et al) is withdrawn in view of the amendment to claim 1 wherein SUWA et al lacks the compound of Formula 4 in an amount of 1 to 30% by weight of based on the total weight of the solvent (D).

New Grounds for rejection are given in view of the amendment to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
Claim 9 depends from a cancelled claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (2018/0095365) and WO-2009/028369 (SENOO et al).
The claimed invention now recites the following:

    PNG
    media_image1.png
    463
    670
    media_image1.png
    Greyscale

KIM et al report a positive photosensitive resin composition comprising a polysiloxane, a quinonediazide compound and a solvent, see Table 3 on page 9 for Compositions C. Ex. 6, see below:

    PNG
    media_image2.png
    508
    524
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    376
    613
    media_image3.png
    Greyscale

The reference lacks the claimed acrylic resin, however does disclose an acrylic resin in Synthesis Example 8 with a diethylene glycol ethyl methyl ether (b.p.167.90 C).
SENOO et al is cited to disclose a photosensitive composition comprising an acrylic resin, a polysiloxane, a quinonediazide compound and a solvent, see the abstract.

    PNG
    media_image4.png
    444
    917
    media_image4.png
    Greyscale


            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition to use a blend of acrylic resin and a polysiloxane in the C. Example 6 of KIM et al with the dipropylene glycol dimethyl ether reasonable expectation of having a composition which is excellent in having not opaqueness and coloring during curing as well as provide, high heat resistance, high transparency and low dielectric constant.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NAKAHARA et al (8,647,810) report a resist composition comprising a 50/50 mix of PGME and PGMEA as seen in column 29, lines 15-18 and Table 2 Examples 7-19.
LIU et al (9,395,627) a composition comprising a novolak resin, a polysiloxane, quinonediazide sulfonic acid ester, and 37% parts by weight of PGEE as seen below in Table 3, Example 5:
    PNG
    media_image5.png
    606
    706
    media_image5.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                                    Primary Examiner, Art Unit 1737                                                                                                                    
J. Chu
March 24, 2022